Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 11/23/20 is acknowledged.  Claims 23 and 24 have been withdrawn.  No Claims have been amended.  Claims 1, 5, 6 and 10-22 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2012/0031423) in view of Tanabe et al. (US 6,358,502; 2002). 
This rejection is maintained. 
Wood et al. teach anhydrous bleaching compositions for hair comprising less than 1% water (e.g. abstract; paragraphs 0005, 0009, 0010; claim 1). Wood et al. teach that the compositions comprise:
-0.01-5 wt% glycine (e.g. paragraph 0018 and 0020; Claim 5);
-20-80 wt% sodium, potassium or ammonium persulfate (e.g. paragraph 0011);
-0.1-7.5 wt% cationic conditioners (e.g. paragraph 0027);
-0.1-50 wt% oils, including mineral oil (e.g. paragraphs 0002, 0021, 0051-0053); 
-0.1-15 wt% thickener, including guar gum (e.g. paragraph 0023);
-0.1-15 wt% anionic surfactant (e.g. paragraphs 0057-0062);
- 10 wt% sodium silicate or sodium metasilicate (e.g. Examples 1 and 2); and
- citric acid (Example 4).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 
While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Wood et al. do not teach that the anhydrous composition comprises citric acid, or the amount thereof.  This is made up for by the teachings of Tanabe et al. 
Tanabe et al. teach hair cosmetic compositions comprising glycine and carboxylic acids (e.g. abstract).  Tanabe et al. teach that the glycine is present at 0.01 to 20 wt. % (e.g. column 1, lines 51-56).  Tanabe et al. teach that the carboxylic acid may be citric acid present at 0.01-5 wt% (e.g. column 1, line 58- column 2, line 12). Tanabe et al. teach that they have found that combined use of glycine or alanine and a specific acid compound with an cationic surfactant makes it possible to obtain a hair cosmetic composition excellent in the effect of improving optical or mechanical properties of hair such luster, softness, body and the like (e.g. column 1, lines 34-45).
Regarding Claims 1, 5, 6 and 10-22, it would have been obvious to one of ordinary skill in the art at the time of filing to include the mixtures of Tanabe et al. in the bleaching compositions of Wood et al. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions . 

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
Applicant argues that Wood teaches a dipeptide comprising 2 amino acid moieties and does not teach glycine as claimed.  This is not found persuasive.  Wood teaches dipeptide compounds comprising 2 amino acid moieties, wherein at least one of the moieties is glycine (e.g. paragraph 0018; Claim 5).  Claim 1 requires “one or more amino acids, and/or a salt thereof” and Claim 5 requires “wherein the one or more amino acids comprises glycine and/or a salt thereof”.  These limitations are covered by the dipeptide of Wood which comprises glycine as its one or more amino acids.  The claims do not exclude a dipeptide structure.   In addition, Tanabe et al. also teach hair cosmetic compositions comprising glycine (e.g. abstract).  
Applicant continues that Wood does not teach citric acid and the selection of citric acid from Tanabe ignores the teachings of Tanabe as a whole.  This is not found persuasive. Wood et al. do exemplify citric acid, but do not exemplify citric acid as part of the anhydrous composition.  One of ordinary skill in the art would have predicted success as both of the compositions of Wood and Tanabe are useful as hair treatments and one of ordinary skill would have been motivated to include the glycine, citric acid, and cationic surfactant of Tanabe in the bleaches of Wood in order to provide the benefits of improving optical or mechanical properties In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619